Citation Nr: 0306102	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, 
including whether new and material evidence has been 
submitted to reopen the claim.  


WITNESS AT HEARING ON APPEAL

The Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from July 1954 
to October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) from the Depart-ment of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veterans Law Judge who held the February 1999 hearing has 
retired.  A transcript of that hearing is of record and will 
be considered.  A June 2001 letter notified the veteran of 
his right to have a hearing before a sitting Veterans Law 
Judge.  Another hearing was scheduled but the veteran failed 
to report.  He did not explain his failure to report or 
request another hearing.  Under such circumstances, the Board 
must proceed with it review of the appeal.  38 C.F.R. 
§ 20.704 (2002).  

The case was previously before the Board in July 2001, when 
it was remanded for further development.  Additional 
development was performed under the authority of the Board. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In November 1960, the RO denied the veteran's claim for 
service connection for a left knee injury.  He was notified 
in December 1960 and did not appeal.  

3.  Evidence of record at the time of the November 1960 
rating decision included the service medical records and an 
October 1960 VA examination report which concluded that there 
was no diagnosis referable to the left knee.  

4.  Competent medical evidence received since the November 
1960 rating decision, includes a diagnosis of a left knee 
disorder and a nexus opinion linking the current knee 
disorder to service.  

5.  Degenerative arthritis of the left knee had its onset 
during the veteran's active military service.  


CONCLUSIONS OF LAW

1.  The November 1960 rating decision is final.  Evidence 
received since the RO's 1960 decision is new and material and 
the veteran's claim of entitlement to service connection for 
residuals of a left knee injury is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).

2.  Degenerative arthritis of the left knee was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Implementing 
regulations have been published.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, additional development to 
ensure full compliance with the mandates of the VCAA would 
serve no useful purpose, but would needlessly delay a grant 
of the benefit sought.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements, all of which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).  In this case, it is not contended, nor does 
competent evidence show, that arthritis was manifested during 
the first year after the veteran completed his active 
military service.  

Prior RO Denial  In November 1960, the RO considered the 
veteran's left knee complaints.  The service medical records 
were considered.  The service medical records do not document 
any left knee injury, symptoms, treatment or diagnosis.  The 
lower extremities were normal on examination for separation 
from service in September 1957.  

The report of the October 1960 VA examination was also taken 
into consideration.  It contains a history of painful knee 
motion developing while riding in a Jeep during a field 
problem.  The veteran reported treatment in service.  He 
stated that since service, he had had about 5 episodes of 
painful knee motion.  Examination disclosed a slight amount 
of anterior-posterior motion in both knees.  There was an 
audible click in the left knee when maximum flexion was 
reached.  X-rays revealed slight synovial thickening in the 
left knee.  However, the examiner concluded that there was no 
diagnosis referable to the left knee.  

The November 1960 rating decision denied the claim on the 
basis that the left knee injury claimed by the veteran was 
not shown by the evidence of record.  He was notified in 
December 1960 and did not appeal.  Decisions of the RO which 
are not appealed are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence since the 1960 denial  The next medical evidence as 
to the knees is dated in 1995.  A VA clinical note, dated in 
January 1995, shows the veteran presented with left knee 
pain.  The examiner found mild patellofemoral crepitus.  
X-rays revealed mild diminution of joint space.  The 
assessment was degenerative joint disease.  Subsequent VA 
clinical records continued to reflect the presence of degen-
erative joint disease, or arthritis.  The July 2001 note 
recorded the veteran's complaints of chronic knee pain.  Of 
particular significance in the VA clinical records is the 
report of the April 1997 X-ray study which disclosed moderate 
tricompartmental degenerative arthritis in the left knee.  

There are also private clinical records, dated between 
January 1995 and December 2001, with left knee pain being 
diagnosed in December 2001.  

In February 1999, the veteran provided sworn testimony to a 
member of this Board.  He testified that he injured his knee 
on a 105-millimeter howitzer mounted on a Jeep.  He reported 
other left knee injuries in service.  He reported that his 
knee was treated during basic training and again while 
stationed in Korea.  He discussed current symptoms and 
treatment.  

Pursuant to the Board's development authority, the veteran 
was afforded a VA examination in February 2003.  The claims 
folder was reviewed and the history provided by the veteran 
considered.  The diagnosis was degenerative arthritis of the 
left knee.  The doctor expressed the opinion that it was as 
likely as not that the osteoarthritis began during the 
veteran's active service.  The doctor particularly commented 
that the slight synovial thickening noted in 1960 was most 
likely consistent with early arthritis and was an early 
finding for the osteoarthritis the veteran now has.  

Reopening  When the claim was denied in 1960, there was no 
competent evidence of a current disability or of a nexus 
connecting the current disability to injury in service.  The 
February 2003 VA examination report provides both vital 
elements of evidence.  It is evidence which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  That is, it meets the 
definition of new and material evidence.  38 C.F.R. § 3.156 
(2001).  This new and material evidence requires that the 
claim be reopened and considered on a de novo basis, 
reviewing both old and new evidence.  

Analysis  While the service medical records do not document a 
knee injury in service, the veteran, as a lay witness, is 
competent to report injury during service.  38 C.F.R. 
§ 3.159(a)(2) (2002); see also Hatlestad v. Derwinski, 1 Vet. 
App. 164, 170 (1991); Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  He has done this persistently and 
consistently, in the original 1960 VA examination, in his 
sworn hearing testimony in February 1999, on the February 
2003 VA examination, and other occasions.  See Douglas v. 
Derwinski, 2 Vet. App. 103, 107, 108 (1992).  

We now have an opinion from a VA physician which provides a 
diagnosis of degenerative arthritis of the left knee and 
which also links this current disability to service.  The 
physician supports his position as to nexus by explaining 
that the slight synovial thickening seen on X-rays in 1960 
was consistent with early arthritis.  The separation 
examination provides evidence against a connection between 
service and the disorder noted in 1960.  However, we find the 
recent medical opinion to be more persuasive because of its 
detail and reasoning.  Thus, we find that the current 
degenerative arthritis of the left knee began in service.  


ORDER

The claim for service connection for a left knee disorder is 
reopened.  Service connection for degenerative arthritis of 
the veteran's left knee is granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

